06/26/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 20-0102



                                    No. DA 20-0102

BRIAN D. SMITH,

                Petitioner and Appellant,

         v.

STATE OF MONTANA,

                Respondent and Appellee.

                              GRANT OF EXTENSION

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to and

including August 3, 2020, within which to prepare, serve, and file its response

brief.




BF                                                                    Electronically signed by:
                                                                         Bowen Greenwood
                                                                     Clerk of the Supreme Court
                                                                            June 26 2020